 CROWN COACH CORPORATION6252.Respondent has not engaged in any unfair labor practices as alleged in thecomplaint.I recommend that:RECOMMENDED ORDER1.The complaint herein be dismissed in its entirety.2. In Case No. 9-RC-6022, the challenges to ballots of employees listed in theattached Schedule A be sustained or overruled, in accordance with the findings aboveand as set forth in the two lists in said schedule.SCHEDULE AChallenges overruled.Count balletsMargaret IngramRobert BaldwinJohn JusticeWilliam K. HenryJackie BelcherKenneth McDonaldHoward Adams, Jr.Bobby BahusJerry LawsonAlfred DingessCarosel BallDouglas MullinsAlbert DonahueTeddy BiasTommy OwensHerbert Neal DrakeRonald BlankenshipJim MorrisRoy Lee EvansEarl BoggsEste]MurrayHarold FisherWilliam BowlingHenry ParsleyDenny HallClifford BrowningDennis PorterDallas HensleyJimmy BrowningLarry RhodesLarry RondanAlex ButcherClarence SansonBenjamin ForbesBobby Joe ClineRuth SaultzJohn HillJimmy ChapmanErnest SmithFred ElkinsDiamond CollinsJohn WhitlockJames LoweMcArthur ConleyJames WilliamsonWilliam RameyWilkie ConleyDennis,RunyonSherillHanshawConrad CummingsIrene JeffreyMichael E. McDonaldEverett CurnrutterLawrence AmburgeyJim ComesBruce DrautzRaymond ElliottBillMillerCarl EplingHayden GibsonScott CraddockBilly FryOrsellMayPaul FortuneHerbert GrimetteLeslieMaynardJames QuillinJoe HamptonWade PerrineJohn P. AvisRobert HargisJohnnie ReggioDonald BurressAvon Harles$Howard RoskyGeorge Graham, Jr.Fred HutchinsonDon WattersonLonnie Kirk, Jr.Harold Hurst,Challenges sustained.Do not count ballotsEllen Ann TaborElizabeth T. JohnsonJames FarleyElmer R. CallawayRay LambertRaymond RobertsDewey CrumCarl D. MurphyKenneth EversoleDana GillmanJoseph RiceW. C. WilsonArleda GoreEva ThompsonGlenn GroseMary Jane HenryFreddie E. MaynardCrown Coach CorporationandInternational Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica,UAW-AFL-CIO.Cases Nos. 21-CA-5939 and 2-1-CA-61.78.November 8, 1965DECISION AND ORDEROn July 27, 1965, TrialExaminer HermanMarx issued his Decisionin theabove-entitled proceeding, finding that the Respondent had_.155NLRB No. 67. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in and was engaging in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certainaffirma-tive action, as set forth in the attached Trial Examiner's Decision. TheTrial Examiner also found that the Respondent had not engaged in cer-tain other unfair labor practices alleged in the complaint, and recom-mended that these allegations be dismissed.Thereafter, the Gen-eral Counsel and the Charging Party filed exceptions to the TrialExaminer's Decision and supporting briefs; the Respondent filedcross-exceptions and a brief in support thereof and in answer to theGeneral Counsel and the Charging Party.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Decision,the exceptions, cross-exceptions, briefs, and the entire record in thiscase,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]DECISION OF THE TRIAL EXAMINERSTATEMENT OF THE CASEThe complaint in this proceeding alleges,in material substance,that Crown CoachCorporation(herein called Crown,the Respondent,or the Company),has failedand refused to bargain in good faith with International Union,United Automobile,Aerospace and Agricultural ImplementWorkers of America, UAW-AFL-CIO(herein called the Union),in violation of Section 8(a)(S) and(1) of the NationalLabor Relations Act, as amended(29 U.S.C.,Sec. 151,et seq.;also referred toherein as the Act); that such conduct caused a strike among employees of the Com-pany; and that the said Respondent has unlawfully refused to reinstate 14 suchemployees because they engaged in the "concerted work stoppage and strike," andhas thereby violated Sections 8(a) (3) and(1) of the Act.'The Respondent has filed an answer denying, in material substance,that it com-mitted the unfair labor practices imputed to it, and that its employees engaged in astrike caused by any such unfair labor practices.Pursuant to notice duly served upon the Respondent and the Union by the GeneralCounsel of the NationalLaborRelations Board, a hearing upon the issues in thisproceeding has been held before Trial Examiner Herman Marx at Los Angeles,California.Each of the parties appeared through,and was represented by, counseland was afforded a full opportunity to be heard, examine and cross-examine wit-nesses, adduce evidence,file briefs,and submit oral argument.Ihave read andconsidered a brief filed with me by each of the parties since the close of the hearing.i The complaint in this proceeding is dated October 16, 1964, and is based upon a chargefiled by the Union on May 11, 1964, in Case No.21-CA-5939;an amendment of thatcharge filed on May 18, 1964;and a charge filed by the labor organization on August 27,1964,inCase No.21-CA-6138.The cases have been duly consolidated for bearing.Copies of the charges, the said amendment,the complaint, and an order consolidating thecases have been duly served upon the Respondent. CROWN COACH CORPORATION627Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.NATURE OF THE RESPONDENT'S BUSINESS;JURISDICTION OF THE BOARDThe Company is a corporation;maintains amanufacturing plant in Los Angeles,California; is there engaged in the business of manufacturing buses and firetrucks;employs approximately 260 production and maintenance employees in its enterprise;and is, and has been at all material times, an employer within the meaning of Section2(2) of the Act.In the course and conduct of its business, the Company annually purchases andreceives goods valued in excess of $50,000 directly from enterprises located outsideCalifornia, and each year sells and ships merchandise valued in excess of $50,000directly to customers located outside the said State.By reason of such interstatetransactions, the Company is, and has been at all times material to the issues, engagedin commerce within the purview of Section 2(6) and (7) of the Act.Accordingly,the National Labor Relations Board has jurisdiction over the subject matter of thisproceeding.II.THE LABOR ORGANIZATION INVOLVEDThe Union admits individuals employed by the Company to membership; exists forthe purpose of bargaining and otherwise dealing with employers concerning wagesand other terms and conditions of employment of employees; and is, and has beenat all material times, a labor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatorystatementAs the record establishes, without dispute, all production and maintenance employ-ees at the Company's plant in Los Angeles, California, including shipping andreceiving employees, material handlers and control employees, countermen, time-keepers, servicemen, repairmen, and leadmen, but excluding all office clericalemployees, engineering employees, watchmen, guards, and supervisors as definedin the Act, constitute, and have at all material times constituted, a unit appropriatefor collective bargaining within the meaning of Section 9(b) of the Act.On December 11, 1963, the National Labor Relations Board duly certified theUnion as the bargaining representative of all the employees in the unit, and theUnion was on that date, has been at all material times since, and is now, theexclusive bargaining representative of all the employees in the unit within themeaning of Section 9(a) of the Act.Early in February 1964,2 tollowing its certification, the Union sought bargainingnegotiations of the Company, and, in response, the latter's president, Robert Brock-way, informed the Union that a Mrs Edwin Selvin, who is engaged in business as a"labor relations consultant," would act for the Company in "further business dealings(and) negotiations" with the UnionThe labor organization, through oneClarenceWright, an officer of one of its local affiliates, Local 509, communicatedwith Selvin, and the upshot of the matter was that the Union and the Company held12 meetings, the first on February 11, and the last on September 21. On each occa-sion, the Company was represented by Selvin, and the Union by Wright and severalothers, including a "negotiating" or "shop" committee of employeesThe Companyhad the proceedings at every meeting taken down and transcribed by a reportingservice, and the complete bargaining transcript (identified herein as BT), coveringapproximately 1,300 pages, is in evidence.The General Counsel contends, in essence, that the Company violated its statutorybargaining obligation in the course of the meetings by refusing to bargain with theUnion with respect to (1) a proposal by the labor organization to prohibit the per-formance of nonsupervisory production and maintenance work by supervisors; and(2) grievances of employees.The Respondent, on the other hand, maintains thatitmet its bargaining obligation in both areas .32 Unless otherwise specified, all dates mentioned occurred in 1964.s Paragraph No. 8 of the complaint broadly alleges a refusal "to bargain in good faith,"but is followed by specific allegations in paragraphs Nos. 9 and 10 that the Respondentrefused to bargain regarding grievances and "unit work"by supervisors.The specifi-212 -8 09 -6 6-v o l . 15 5-41 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the limited nature of the General Counsel's bargaining claims, it wouldserve no useful end to canvass the many areas of negotiation at the meetings, whetherreflecting accord as to some subjects or disagreement as to others, and thus the dis-cussion of the sessions that follows below will be scaled to what appears to me to beappropriate to a consideration and resolution of the bargaining issues raised by theGeneral Counsel's contentions.B. The alleged refusals'to bargainThe first of the bargaining issues mentioned above centers on certain provisionsof a proposed contract submitted by the Union to the Company at the first meeting.The terms in question, contained in article XXV (general provisions) of the proposal,provide: "Foremen and supervisors or any other employees not in the BargainingUnit shall act in a supervisory capacity only and shall not perform any work in theBargaining Unit."These provisions (which will be termed here, for convenience of reference, the"supervisors' work clause") were taken up by Selvin for discussion at the secondmeeting (March 5). She rejected the proposal, stating:Now, the next one is, your nine foremen and supervisors shall not performany work in the bargaining unit.We are going to reject any comment whatso-ever on the duties of the foremen and supervisors.This is not within the limitsof what the company bargains.We don't bargain on either the duties orresponsibilities of the supervisors or foremen, and we do have working foremen,as everybody knows.... They don't work all the time, but they do work some of the time. Butthey are not covered by the union contract.Therefore, it isn't within yourprovince to tell us what to do with it (BT 189).The obvious purpose of the clause in question is to preserve nonsupervisory produc-tion and maintenance work for employees in the unit, and, plainly, contrary toSelvin's position, the mere fact that the proposed terms would affect supervisorsdoes not relieve the Company of an obligation to bargain with respect thereto.Onthe contrary, the clause is a mandatory subject of bargaining, as its provisions, deal-ing as they do with employment opportunities for employees in the unit, pertain totheir "wages, hours, and other terms and conditions of employment," within themeaning of Section 8(d) of the Act, which defines the bargaining obligations ofemployers and labor organizations.The Respondent, however, in its brief, characterizes Selvin's refusal to bargainregarding the clause as "de minimis," and argues that notwithstanding the positionshe expressed, there was, in fact, no refusal because the parties bargained over a"management prerogatives" clause, in substance reserving to the Company all man-agement functions not otherwise covered by contract between theparties.cations suggest an intention to narrow paragraph No. 8 to the particular bargainingrefusals alleged in paragraphs Nos. 9 and 10, but, in addition, apart from the subject of"unit work" by supervisors, the General Counsel points to no specific contract proposalas to which he claims the Company refused to bargain, and, what Is more, his intentionto limit the bargaining allegations clearly appears in the following colloquy shortly afterthe start of the hearing:Mr. EVANS (for the General Counsel) : . . . Those are the particular sections (ofthe bargaining transcript) that we are relying on with respect to refusal to bargainconcerning grievances and the refusal to bargain concerning whether a supervisorshould perform unit work.TRIAL EXAMINER: Now, those are the two items to narrow the issues as to whichyou are alleging there was a refusal to bargain in good faith or failure to bargain ingood faithMr. EVANS: Yes.We contend that by those two refusals, that the whole questionof good faith is decided in favor of the union.In view of the General Counsel's limitation of his bargaining claims, and of his "finalauthority," under Section 3(d) of the Act, with respect to the "issuance of complaints . . .and . . . prosecution of such complaints before the Board," I do not pass upon a claimby the Union, in its brief, that the Company unlawfully refused to bargain as a result .of denial by Selvin, during the course of the meetings, of requests by the Union that theCompany authorize the reporter to sell -a copy of the bargaining transcript to the Union. CROWN COACH CORPORATION629I do not agree that Selvin'sbargaining failure was ofa de minimisnature, foralthough the clause in question was not a major feature of the negotiations,itwouldseem obvious that the performance of nonsupervisory work by supervisors may havea substantial impact upon employees' earnings by denying them work opportunities.Indeed, Selvin's allusion to "working foremen" suggests the likelihood that the per-formance of nonsupervisory functions by foremen in the plant is substantial.Nordo I find merit in the claim that the relevant refusal was cured by discussions at themeetings regarding a management prerogative clause. Such a clause was includedin the Union's contract proposal (article XIX) submitted at the firstmeeting, andreceived little more than passing reference, Selvin taking the position at that sessionthat it was insufficient, and that she would make a counterproposal at a later date(BT 22-23, 26-28). She did so, and subsequent discussions of the subject centeredabout the Company's proposal, concerning which no agreement was ever reached .4These discussions, it is evident, were not, in terms at least, addressed to the super-visors' work clause, even if it be assumed that the Company's managerial prerogativesproposal would have had the effect of an express reservation to the Company ofthe right to assign nonsupervisory work to supervisors.Actually, the only twomeetings,the second and the fourth,at whichbotha managerial prerogatives clauseand the Union's supervisors' work proposal were mentioned, the discussion of eachappears in a different context from the other.At the second meeting, Selvinalludingto the management prerogatives clause in the Union's contract proposal reiteratedher position of the first session to the effect that she would make a counterproposalon the subject stating, also,that"(w)e are not too far apart"on the matter; and itwas at a substantially later point in the meeting, in the context of a discussion ofthe general provisions article of the Union's contract proposal that she expressed herrefusal to bargain regarding the supervisors' work clause, as previously described.At the fourth meeting, the Company's managerial prerogatives counterproposal wasdiscussed almost at the start of the session (BT 353-356), whereas at a much laterpoint in the meeting, during a discussion of the general provisions article in theUnion's contract proposal, Selvin discussed the supervisors' work clause and flatlyrejected it (BT 452).5It appears to me that the present claim that the discussions regarding a managerialprerogatives clause constituted bargaining with respect to the Union's supervisors'work proposal is nothing but an afterthought put forward to escape the consequenceof Selvin's express refusal to bargain about the proposal.But quite apart from thatview of the matter, the hermetically sealed attitude reflected in Selvin's refusal tonegotiate regarding the supervisors' work clause was obviously not converted intoan open one on the subject simply by force of her insistence upon a contractualstatement of prerogatives the Company possesses in any case to the extent that itdoes not surrender them.The sum of the matter is that Selvin's refusal to bargainconcerning employees' work opportunities, a subject reflected in the supervisors'* The clause proposed by the Union reserved to the management the right to prescribeemployees' duties, discharge and discipline employees, direct the working force, and deter-mine the means, methods, and schedule of production and maintenanceThe Company'sproposal was apparently submitted at the third meeting (BT 245), and it was discussedat that and subsequent sessions, but the full and precise language proposed by the Com-pany does not appear until the eighth meeting, held on May 22, when the Company sub-mitted a proposed form of contract (Respondent's Exhibit No. 10) containing,a managerialprerogatives clause labelled "Article IV-Management's Retained Rights."That clause,in substance, reserves for the Company exclusively "all matters not covered" in the con-tract, and also particularizes various matters so reserved, including hiring, promotion,discipline, the type and amount of work to be performed, and "the processes, methods andmeans of manufacture and distribution,"to the extent not modified or limited by thecontract.5In the course of her rejection,Selvin refers to the clause as "section 4 . . ., onpage 15," although the supervisors' work clause is article XXV of the Union's contractproposal submitted at the first meeting.Perhaps Selvin's section and page reference waserroneous, or it may be that at some point after the first meeting, the Union submittedanother form of contract with a different sectional or page arrangement, but whethereither accounts for Selvin's reference to the clause as "section 4 . . ., on page 15," it isclear from the context (BT 451-453) that the parties were engaged in a discussion ofthe clause.Any doubt about the matter is dispelled by the fact that both the clauseand a provision prohibiting unit work by employees "covered" by another labor orga-nization follow in sequence in the same paragraph in general provisions(articleXXV)of the Union's contract proposal submitted at the first session ; and that both clauseswere discussed in the same sequence at the fourth meeting(BT 452-453). 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork clause, wasa rejection of a bargaining obligation imposedupon the Companyby Section8(d) of the Act; and that by such conduct the Companyviolated Section8(a) (5) ofthe Act, and abridged rights guaranteed employees by Section 7 of theAct, therebyviolating Section8(a)(1) of the Statute.With respect to grievances, the General Counsel'sposition hinges on statementsmade by Selvin during the course of the meetings. She initiated a discussion of thesubject at the first session, stating:"The Company has had a request from one ofthe committee(a member of the employees' negotiating committee) to negotiate agrievancethrough the committeemen . . . we do not recognize the committee untilwe have a contract setting forth the.grievancemachinery.So we will notrecognizeanybody for the purpose of settling grievances until and if we get a con-tract.That often happens, because people don't understand that we do have themachinery to work through."Wright thereupon suggested, in substance, that themanagement"show an effort of trying to get together" regarding grievances with"the chosen people" (employees' committee, apparently), but Selvin declined, takingthe position, in the discussion that followed, that the Company preferred "to havetheii grievances handled directly between the supervisor and the employee, as theyhave in the past ... until we get a contract ... setting forth the machinery", andthat the Union and the committee represented the employees for the purpose ofcontractnegotiations,and not grievances until an agreement was concluded.Wrightexpressed the view that the committee "would have a right though to meet withmanagementin behalf of an employee," and Selvin replied that the Company wouldnot "adjustgrievances through the committee until we have a contract setting forththe committee's part and role" (BT 9-11).The Company took much the same position at the fourth meeting (April 8).Wright had previously asked Selvin to ascertain from the management the reasonfor the termination of an employee named Lopez, and Selvin reported at the fourthmeeting that Lopez had had an excessive number of unexcused absences, and detailedthem (BT 346-347). Later in the meeting, in the context of a discussion of shoprules, including one related to absenteeism, Selvin alluded to Lopez' case; and Wrightobserved, in effect, that, with Selvin's information, he had both "side(s) of thestory," and that Selvin had explained the Company's position "very nicely."ThenSelvinexpressed the view that "we're not bound to review all the terminations withthe Union because we [sic] do not get recognized on anything on grievances until wehave a contract"; and, in response, Wright, stating that "so far, we have had notrouble and I hope we haven't been a nuisance," said that he "would want you(Selvin) to consider something" (grievance matters, from the context), and "if youdon't think you ought to consider it, you can take whatever position you think isright."To that, Selvin replied, in substance, that she had advised themanagementthat"we don't recognize any union grievance until we get a contract"; that the Com-pany had "objected to my asking at thistime"(for information regarding Lopez'termination); and that she had told the management that she would submit theUnion's "request(pertaining to Lopez) this time and ... would not bring anotherrequest again"(BT 356-358).At the sixthmeeting(May 6), the Union renewed a previous request for a listof employees and their "seniority dates." Selvin replied that she thought she hadfurnished the information, and, after some discussion, indicated that she wouldsupply the data (BT 755), but proceeded to reassert her position on grievance nego-tiations at some length, as appears in the following excerpts from the bargainingtranscript (BT 755-757):Mrs. SELVIN:Of course, as of now, you understand this Mr. Wright, and Iwant you to thoroughly understand this; apparently you don't, because we havebeen coming, and the Company complains to me becauseI am permitting it.Mr. WRIGHT:What was that?Mrs. SELVIN:That is that you are actually undertaking to negotiate griev-ances when we have stated that we recognize you for the negotiation of a con-tract but not for the settlement of grievances until we get machinery to go byand, of course, I have been getting you information which could be calledgrievance objections, and everytime I do it the Company objects to giving itto me because they claim that I have told them we don't have to settle grievancesuntil we have a contract, which I have, and then they say "Why do you keepasking us this? Because this is a grievance...."Mr. WRIGHT: ... When you tell me that the Company doesn't understandthat thislabor organization representsthose people as far as hours of work, CROWN COACH CORPORATION631working conditions,and other conditions of employment,this being one ofthem, they may not be forced to follow a procedure of being fair or just, andby my merely asking the question of why, if they won't feel that they want togive this information,all they have to do is to tell me that they refuse to discussthese matters with me, and then we will take it from there.Mrs. SELVIN'That is a matter-grievances are a matter which requiremachinery.We have a grievance procedure proposed,and when we have acontract signed, which we are willing-we have shown you a contract we arewilling to sign,and we have made some changes and additions.Mr.WRIGHT:Aside from that, I reserve the right to question anybody'stermination,do I not?Mrs. SELVIN:I don't think so.Mr. WRIGHT:All right.Mr. FORMICA(A member of the Union's negotiating committee):Iwas toldby Mr. Brockway,when I went to see him, that anything that came up fromnow on would have to go through channels.Mrs. SELVIN:What he told me, he said to you that he was not going torecognize your coming in to settle grievances.You are a Committee.We willrecognize this Committee when we get a contract.That is part of signing acontract.Mr. FORMICA:He said "go through channels."Mrs. SELVIN:That is what I told him."Similarly, at the eighth(May 22),ninth(July 31),and last(September 21) meet-ings, Selvin reiterated the position,in substance,that the Company would not recog-nize or deal with the Union for the settlement of grievances until the execution of acontract establishing grievance machinery(BT 961,1117-1118,1166-1168, 1345).7The position,as it related to "wages, hours and other terms and conditions ofemployment,"is plainly an erroneous limitation of the bargaining obligation imposedupon the Company by Section 8(d),8 but that does not mean that any of the repeatedexpressions of the attitude by Selvin constituted a violation of the Act.The nub ofthematter is that there is no substantial evidence that the position was actuallyapplied to the considerable number of requests for information or complaints regard-ing personnel matters submitted by the Union to Selvin.Actually,notwithstandingher repeated assertions of the position,she did, in fact, explore such complaints withtheUnion,sought and secured from the management explanations of personnelactions that were the subject of grievances,or other pertinent information requested9The incident mentioned by Formica was apparently the request of the management by"one of the committee"for negotiation of a "grievance,"towhich Selvin alluded at thefirst meeting when she took the position that the Company would "not adjust grievancesthrough the committee until we have a contract setting forth the committee's part androle"(BT 11).The record is far from clear as to the nature of the "grievance " In histestimony,Formica attributes to himself an effort to secure the recall,on a preferentialseniority basis, of a former employee named Holstock who had been laid off,but in thestate of the record,itwould be no more than a guess that that was the matter Formicasought to take up with Brockway,and was told to submit"through channels" or, inother words,to Selvin.Incidentally,notwithstanding Selvin'sposition that grievanceswere not negotiable prior to the execution of a contract,according to Formica,the Hot-stock matter was discussed at one of the bargaining meetings,and "was straightened out,I guess, in one way or another."7 The position was stated somewhat at random at the eighth and last meetings,appear-ing in the former as a volunteered addendum to a reference to proposed contract termsgoverning seniority;and in the final session as a remark summarizing the Company'sview for it Federal mediator who attended the meeting in that capacityI dispense withdetails of the context in which the position was expressed at the ninth meeting becausetheir inclusion would add nothing of substance to a resolution of the material issue.6A proviso to Section 9(a) of the Act preserves the right of an individual employee,under prescribed conditions,to present a grievance directly to his employer and to secureits adjustment without the intervention of his bargaining representative,but althoughthe issues here require no construction of the interplay of Section 8(d) with Section 9(a),itmay be pointed out that the proviso obviously confers no license upon the employer, torefuse to negotiate with his employees'bargaining representative regarding grievances insituations beyond the scope of the proviso. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Union;and transmitted such managerial information and positions to theUnion,discussing them with the labor organization's representatives in the courseof the bargaining negotiations .9Itmay be that there would have been greater bargaining efficiency had the man-agement dealt directly with the Union in the areas in question rather than to commitits responsibility in the premises to a "labor relations consultant" who lacked first-hand knowledge of personnel actions in the plant, but there is nothing in the Actto preclude the Company from designating Selvin as its bargaining representative,10and the record will not support a finding that the information and explanations ofpersonnel actions furnished by Selvm, in response to specific requests or complaintsby the Union, were so deficient as to constitute a refusal to bargain, or were thustreated by the Union during the course of the negotiations, or that the Union wasdiscouraged from submitting, or continuing to press for, satisfaction of any grievanceby any action of Selvin, whether in her handling of information requests and com-plaints or her generalizations on the subject of grievance negotiations prior to theexistence of contract machinery to deal with them. Indeed, notwithstanding herpronunciamentos on the subject, on at least two occasions during the negotiations,Wright either intimated or expressed satisfaction with the course Selvin had followedin processing information requests and complaints by the Union (BT 357-358,297-298); and he conceded in his testimony that during the negotiations he "coulddiscuss" grievances or any other subject with her.Summarizing the matter, upon examination of the total bargaining record, whatthe General Counsel summons from the meetings for support of his position regardinggrievances turns out to be nothing more, substantially, than rhetorical stances bySelvin on the subject of bargaining on grievances prior to the establishment of con-tractual grievance machinery.Such rhetoric is not of itself a violation of the Act,and that is obviously true of Selvin's postures examined in the light of the actionsactually taken by her on concrete inquiries and complaints by the Union.Nor isthe General Counsel's position made by testimony of Vice President McClave, thata "formalized procedure," established prior to the Union's certification, for process-ing grievances directly with the employees concerned is still in effect.The recorddoes not establish the number of grievances-whether one or more-handled sincethe certification directly with any employee through the procedure; nor any details,or even the nature, of any such grievance; nor that the Union was actually preventedor discouraged by the existence of the procedure from processing any grievance.With such a paucity of evidence, a finding that the Respondent violated the Act as aresult ofMcClave's generalizations about the procedure would be a venture inspeculation.6 See, for example, BT 67-69, 1027-1035(wage increases) ;346-347,357-359, 744-754,1191-1194(terminations) ; 762-767, 1046-1039(complaints of antiunion actions by man-agement personnel) ;136-137,224-225, 239-240 (callin pay) ; and 490-500, 549-553(claims of excessive employment agency fees for jobs).The bargaining record reflectsmuch additional discussion and consideration at the bargaining sessions of subjects ofinquiry or complaint by the Union,but the matters cited sufficiently exemplify the pointunder consideration,and I deem it unnecessary to draw upon the record for other illus-trations.I note, also,that the General Counsel's claim that the Company unlawfullyrefused to negotiate regarding grievances is not materially aided by the fact that Selvinfirst took the position in question here in connection with a matter"one of the committee"(apparently Formica)sought to discuss with the management and was told to submit toSelvin.The record,as indicated earlier, leaves one to guess as to the nature of the allegedgrievance, and thus it would be speculativeto say thatthe matter was one upon whichthe Company was obligated to bargain.Moreover,if the subject was Holstock's recall,Formica's testimony suggests the possibilitythat thematter was"straightened out"during the negotiations.iU I intend no implication that the representative status of Selvin, who is not a lawyer,carried with it the right to give the Company legal advice, as she did in effect when shetold the Company that "we don'thave to settle grievances until we have a contract"(BT 756) ;and when, as the Company Vice President Edison J. McClave testified, shegave the Company"legal clearance or advice"that it was proper to replace employeeswho absented themselves from work on August 25 to attend a union meeting.Californiaforbids the practice of law in the State to all but members of the State bar (Bus. andProf.Code Sees.6125-6126), and the giving of legal advice constitutes practicing law.State Bar v. SuperiorCourt,207C. 323;People v. Ring,26 C.A. 2d Supp. 768;People v.Sipper,61 C.A. 2d Supp.'844. CROWN COACH CORPORATION633I hold, in short, that the General Counsel has not carried the burden of provinghis claim that the Respondent has refused, in violation of the Act, to bargain withthe Union concerning grievances.C. Thestrike;its cause; and the allegations of job discriminationAs matters stood as of the close of the 10th bargainingmeeting(August 7), theCompany and the Union were in disagreement, or had not reached an accord, onmost, if not all, major subjects of negotiation, including rates of pay, union security,seniority, and grievance and arbitration provisions.Almost all of the meeting ofAugust 7 was devoted to a discussion of proposed contract terms governing seniority,a subject that had been discussed at length at prior meetings, each side having madeproposals affecting it.There can be no doubt that an impasse had been reachedover the differing proposals (which need not be spelled out here).At the August 7meeting, the Union submitted some modifications in its seniority proposal, andSelvin took them under advisement. In submitting them, the Union's spokesman atthe meeting, characterizing the issue as "one of the important ones," expressed theview that the parties would be "much closer to agreement if we could in some wayget over this seniority question" (BT 1210).From this, and the extent of discus-sionof the subject at the August 7 meeting, it is fair to conclude that from theUnion's standpoint, at least, the disagreement over the "seniority question" wasthe principal barrier to the conclusion of a contract.On August 21, before another bargainingsessionwas held, a number of employeesin the bargaining unit, variously estimated at some 30 to 70, attendedameetingheld under the auspices of the Union for the purpose of giving the employees areport of the progress of negotiations.As a member of the negotiating committee,Joseph Formica, testified, the "big item" of discussion at the meeting was thedispute over seniority terms.There were some expressions of dissatisfaction at themeeting with the Company's performance rating methods and its alleged disregard ofseniority in various personnel actions such as the assignment of overtime and the recallof employees following a layoff.Wright, who attended, "went through certain (contract) proposals" made by the Company; reported that he had not been permittedto enter the plant to "investigate complaints" from the employees regarding meritincreases; expressed the view that the Company was not bargaining in good faith;and stated that it was possible that the Union would take "economic action" in theform of a meeting of employees during working hours in order to put "pressure"upon the Company to agree to terms more favorable to the Union.There wasa similar meetingon August 24, attended by 45 employees, accordingto a count taken there (although the record includes estimates varying from 19 to 75),and again the "big item" of discussion was the dispute over seniority provisions,although there was also some discussion of the disagreement over terms governinggrievance and arbitration procedures.The upshot of the meeting was that theemployees present, with substantial unanimity, voted to hold a "demonstration meet-ing" (as Wright terms it) during working hours on the following day beginning at8 a.m., and to publicize the meeting by means of leaflets distributed to employees atplant entrances early the following morning.Leaflets containing an announcement of the planned meeting were distributed toproduction employees in the plant vicinity on the morning of August 25, about7 o'clock, the employees' customary starting time.McClave, who is in charge of production, learned of the projected meeting from aleafletupon his arrival at the plant shortly after 7 that morning; and held a meetingof supervisory personnel at about 7:30 a.m.He was informed at the meeting thatone of the streets leading to the plant had been blocked early that morning by someautomobiles; that approximately 50 individuals were "involved in the blockage,"about 40 of them employees; that police authorities had been summoned and hadeffected removal of the cars; and that a number of employees had not reported forwork.He issued instructions that absences be verified and directed two divisionsuperintendents and the plant "production controller" in attendance at the meetingto hire permanent replacements for absent employees, but that those who returnedbefore replacements "clocked in" were to be put to work.The "demonstration meeting" took place ata unionhall, startingabout 8 a.m. asplanned.In all, 35 employees attended, none of them having "clocked in" at theplant that morning.Again, the "big item" discussed at the meeting was the disputewith the Company over terms governing seniority.There was also some discussion 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDof a claim that the management did not fairly distribute overtime.The upshot ofthe meeting was a resolution, adopted by vote of the employees present, not to workthat day or, in other words, to engage in a strike for the balance of the day.1'Notwithstanding the strike resolution, six of the employees at the meeting returnedto the plant the same day and were put to work. Of these 29, who absented them-selves for the balance of the day, 14 were permanently replaced during the courseof the day (most of them before noon), and the remainder were put to work whenthey reported to the plant the following morning.12Of the 14 who were replaced, 11 reported for work onthe morningof August 26,saw that their timecards were missing from the card rack, and learned of theirtermination, some being told by supervisory petsonnel that they had been "terminated"and others, in substance, that they had been replaced.By reporting for work, eachof the 11 in effect sought unconditional reinstatement, and whether or not he wastold that he had been terminated or replaced, it is evident that each was deniedreinstatement by the very fact that his timecard was removed, and that he was paidhis terminal wages.There is no evidence that the other three replaced employeeseither attempted to report for work or otherwise sought reinstatement, but if theydid it is clear that they did not do so prior to their replacement.The General Counsel contends that all 14 replaced employees were unlawfullydenied reinstatement, asserting in his brief, in substance, that the 1-day work stop-page was an unfair labor practice strike caused by refusals by the Company to bar-gain, and that thus the 14 were entitled to reinstatement upon their unconditionalapplication.There is, as stated earlier, no evidence that three of the replaced employees(Vasquez, Sanchez, and Medina) have ever applied for reinstatement, but passingthat, a basic prop of the General Counsel's claim, his thesis that the strike wascaused by unlawful refusals by the Company to bargain, is not established.The nature of the strike must be determined, obviously, not on the basis of theallegation of bad-faith bargaining leveled against the Company at any union meet-ing, but of the bargaining record within the framework of the issues raised by theGeneral Counsel's bargaining claimsBasically, as described earlier, these are thatthe Respondent unlawfully refused to bargain with respect to (1) the supervisors'work clause and (2) grievances.The evidence establishes the first of these claims,but the relevant refusal occurred early in the negotiations; was not a major areaof conflict between the negotiating parties; so far as appears, was not even mentionedat any of the union meetings at which the work stoppage was discussed; and, plainly,was not a factor in the decision to take "economic action."The other bargainingclaim, as previously stated, is simply not made out by the evidence, and thus, on thatground apart from any other, the record does not support a finding that the strikewas a product of an unlawful failure or refusal to bargain regarding grievances.1311 Actually, for all practical purposes, the absences from work to attend the meetingamounted to a strikeWright, incidentally, variously alluded to a meeting of_ that typein his testimony as a "pressure move" and a "demonstration strike," as well as' a "demon-stration meeting ""The 14 who were replaced, all named in the complaint as alleged discriminatees, are'Ken AlandW. H. SmithJesse H MedinaFelix VasquezAbraham M SanchezJohn HornKenneth WelchPhillip KreutzerJoseph FormicaEarl H WolfGerald G. CraigBob BrownNobuichi MatsukawaJames PainterFive of the replacements were actually employees who were upgraded to fill the jobs theywere given, and replacements were hired for those upgraded.131 find no significance in testimony of one of the replaced employees, Nobuichi Matsu-kawa, that at the union meeting of August 25, "something (was said) about grievance "He could not recall what was said, and, conceivably, he used the tend "grievance" in abroad sense to describe dissatisfaction with working conditions, or perhaps the word"grievance" is all he recalls of what was said at the meeting about contract terms dealingwith grievance and. arbitration procedures.Nor do I find substantial support for theGeneral Counsel's claim as to the nature of the strike in Wright's testimony that Selvinhad forbidden him to enter the plant "to investigate" whether employees had been unfairlytreated in the granting of merit increases ; and that he reported the prohibition at theunion meeting 'of August 21, or that of August 24. The record does not demonstrate whythe "investigation"Wright sought could not have been made by the members of theUnion's shop committee all of whom were employed in the plant throughout the period ofthe negotiations prior to the strike, and participated in them. In any case, the mere factthatWright alluded to Selvin's prohibition at a union meeting does not mean that thataction was a causative factor in the strike. CROWN COACH CORPORATION635Moreover,it is fairly inferable from the last bargaining session preceding the 1-daystrike, and from the "big item" discussed at the three union meetings,that at leastone primary aim of the work stoppage was to bring pressure to bear upon theCompany to agree to seniority terms sought by the Union. Indeed, although Wrightgeneralized in his testimony that the strike action was taken because the Company"had not shown interest in bargaining, in what we felt was good faith," and thatthe object of the "demonstration meeting" was to secure a contract, he as much asconceded, under cross-examination, that the reason for the "economic action" wasthe disagreement with the Company over seniority terms and a demand by theUnion for the inclusion in contractual grievance machinery of a provision forarbitration.14These, as well as a considerable number of other matters, had beenthe subject of much negotiation.The General Counsel points to no failure by theCompany to bargain in good faith concerning any contract terms except the super-visors'work clause; and, except for that proposal, the record does not warrant afinding that there had been such a failure.The sum of the matter is that the strike was not caused by any unfair laborpractices, but was undertaken for the economic end of securing agreement by theCompany to contract provisions, notably terms dealing with seniority sought by theUnion, which had been the subject of substantial bargaining between the parties;and that, in view of the nature of the strike, the Company, under long-establisheddoctrine, had a right to continue its business and, to that end, to hire a perma-nent replacement for any striker prior to an unconditional request by him for-reinstatement.15The Union, however, in its brief, proceeding beyond the position taken by theGeneral Counsel in his, argues that the 14 employees in question were in fact dis-charged because of their attendance at the union meeting on the morning ofAugust 25.16 In support of that contention, the Union stresses testimony by McClaveto the effect that the 14 employees were replaced and terminated because they attendedthe union meeting of August 25; the fact that when W. H. Smith, one of the replacedemployees, went to the office on the morning of August 26, he was told by theproduction controller, Joe Graffio, that he did not "appreciate (his) job," and thatif he did, he "would not have gone to the meeting", and the Company's routine prac-tice of putting "back on the job without question" employees who absent themselvesfor as much as 3 days without notifying the Company.Passing the question (unnecessary to decide here) whether the "demonstrationmeeting" during working hours and the work stoppage for the balance of the dayamounted to a "partial strike" unprotected by the Act,17 it appears to me that theUnion reads too much into this evidence, emphasizing the semantic reach of languageused by McClave and Grafflo at the expense of a reasonable interpretation of the fullcontext of events.There is no reason to believe that McClave's instructions to rein-state any absentee who reported for work prior to the time a replacement for him"clocked in" were not carried out, and the very fact that a substantial majority ofthose at the meeting were put back to work supports an inference, and I am per-suaded, that only those for whom replacements were, in fact, available and readyfor work were replaced and thereupon terminated.The course followed, harnessed to undisputed evidence that the Company was inthe midst of its peak productionseason(roughly, the summer months in the produc-tion of school buses for delivery in time for the school season), points to a purpose,in effecting the replacements, to maintain continuity of production rather than to"The differencesoverseniority and arbitration terms arethe only concretedisputesspelled outby Wrightas reasons for the strike15N.L.R B. v. MackayRadio t TelegraphCo., 304 U S. 333. The Company's right tohire permanent replacements was unaffectedby the fact that thestrikers intended thework stoppage to be ofshort duration,althoughInote, in passing, that there Is noIndicationthat the Companywas informedof that intent.18 Althoughthe complaint contains an allegationthat the 14employees were unlawfullydenied reinstatementbecause "theyhad engaged in the concerted work stoppage andstrike," the GeneralCounsel makes no argument In his brief regarding that allegation,resting his claim of discrimination there on his positionthat the14 were entitled toreinstatement as unfair laborpracticestrikers.17 SeeHonolulu Rapid TransitCo., 110 NLRB1806, and cases cited at pp.1810, 1811.Similarly,in view ofthe resultsreached below,it Is unnecessaryto passon a contentionby the Respondent that the work stoppage was a "wildcat" strikeand unprotected assuch, although I note that casessuch asN.L R.B. v DraperCorporation,145 F. 2d 199(C.A. 4), andHarnischfegerCorporationv.N.L R.B.,207F. 2d 575(C.A. 7), upon whichthe Respondent relies, are distinguishable for reasonsset forth InN.L.R.B. v. R. C. CanCompany,328F. 2d 974 (C A. 5), whichruns counter to the Respondent's position. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDpunish any absentee for attendance at themeeting orany otherunionactivity suchasmembership on the shop committee.Against that background,it seems to me,one may fairly read McClave's reference to attendance at theunion meeting in hisdescription of the basis for the replacements as an identification of the nature of theabsences that led to the replacements rather than as a statement, as the Union ineffect interprets it, that it was attendance at the union meeting, without regard toabsenteeism and the Company's production necessities, that led to the replacements.Similarly, putting aside the fact that it was McClave,and notGrafflo, who formulatedand issued the replacement instructions, I think it reasonable,'in the context of circum-stances, to interpret Graffio's remark to Smith as a criticism of the latter for absentinghimself from his job to go to the meeting rather than as a statement, as the Unionappears to read it, that Smith had been discharged because of the union activityinvolved in attending the meeting.rsThese views are not negated by the evidence that the Company has followed apractice of tolerating unexcused absences of as, much as 3 days.For one thing,there is a manifest difference between the absence of an individual employee andthat of 35 at one time. There is no evidence that any significant number had everpreviously been absent at the same time during a peak production season, and thusone cannot say with any reasonable certainty that the Company, in such circum-stances, would not have hired some replacements to meet its production requirements.For another matter, the Company had no notice of the meeting prior to the morning-of August 25, was not informed of the length of time the employees would be away,and received no demands from any of the strikers, nor any statement from them orthe Union as to the purpose of the strike.Moreover, the absences and the reportof interference with access to the plant (whether or not accurate) McClave receivedon the morning of August 25 would reasonably lead one to believe that a workstoppage or strike of unpredictable duration was developing. In that setting, par-ticularly taking into account the large number of absentees and the peak productionseason, it was not unreasonable for the Company to take the steps it did, and I can-not say that the omission to follow the policy routinely applied to individual casesof absenteeism in other situations points to an unlawful discriminatory motive ratherthan an aim to serve the Company's production necessities.This is also true ofevidence that 5 employees who were absent on August 25 and telephoned to say thatthey were ill were not replaced, for the Company had a chance, at least, to determinehow long the 5 would be absent, and to form a judgment as to the impact of theseabsences upon production-an opportunity not afforded the Company on August 25by the Union or any of the 29 who absented themselves all of that day.The record, in short, contrary to the General Counsel and the Union, does notestablish that the replacement and termination of the 14 employees constituted, inthe language of Section 8(a)(3) of the Act "discrimination ... to . . . discouragemembership in any labor organization."Accordingly, I shall recommend dismissalof the allegations of discrimination in the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices set forth in section III, above, occurring in connectionwith the operations of the Respondent described in section I, above, have a close,intimate and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.18Unlike the Union, I see no significant support for its position In the evidence that onthemorning of August 26, Foreman Hough told Welch that he had been terminated"because of what happened yesterday," and that Foreman Klipple expressed the view toWolfe that "that was a stupid thing to do."Here, too, one may note thta the replace-ment policy was formulated by McClave, but apart from that, it is at least as reasonableto read the allusion to "what happened yesterday" and the "stupid thing to do" as refer-ences to the absence from work to attend the meeting, rather than as an Intimation thatemployees were discharged because of the union activity involved.Nor am I able toaccord any weight to testimony by Aland that when he reported for work on the morningof August 26, his foreman asked him whether he had been at the meeting, and receivingan affirmative reply said, "Well, that Is It.Go up to the office." Under cross-examination,Aland quoted the inquiry by his foreman, and his affirmative reply, and then agreed thatthat was "all, that was said by either," thus departing materially from his previous versionof the foreman's remarks. In any case, contrary to the implication of, that version, It Isclear that Aland was not discharged by his foreman, and that he was replaced on the daybefore the alleged conversation in common with the other 13.r CROWN COACH CORPORATIONV. THE REMEDY637Having found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(5) and(1) of the Act, I shall recommend below that it cease anddesist therefrom,and take certain affirmative action designed to effectuate the policiesof the Act.Upon the foregoing findings of fact, and upon the entire record in this proceeding,I make the following:CONCLUSIONS OF LAW1.Crown Coach Corporation is, and has been at all material times, an employerwithin the meaning of Section 2(2) of the Act..2. InternationalUnion, United Automobile,Aerospace and Agricultural Imple-ment Workers of America,UAW-AFL-CIO, is, and has been at all material times,a labor organization within the meaning of Section 2(5) of the Act.3.All production and maintenance employees at the Company'splant in LosAngeles, California,including shipping and receiving employees,material handlersand control employees,countermen,timekeepers,servicemen,repairmen,and lead-men, but excluding all office clerical employees,engineering employees,watchmen,guards, and supervisors as defined in the Act,constitute and have constituted at alltimes material to the issues,a unit appropriate,for collective bargaining within themeaning of Section 9(b) of the Act.4.The said Union was,on December 11, 1963, has been at all times since, and isnow, the exclusive representative of all the employees in the aforesaid unit withinthe meaning of Section 9(a) of the Act.5.By failingand refusing to bargain collectively with the Union,as the exclusiverepresentative of the employees in the aforesaid unit, as found above, the Companyhas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (5) of the Act.6.By interfering with, restraining,and coercing employees in the exercise ofrights guaranteed them by Section7 of the Act,as found above, the Company hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Sections 2(6) and 2(7) of the Act.8.The workstoppage and strike in which employees of the Company engaged, asfound above,was not caused by any unfair labor practices.9.The record does not establish the allegations of discrimination against 14employees set forth in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in this proceeding, and pursuant to Section 10(c) of the National LaborRelations Act, as amended, it is recommended that Respondent, Crown Coach Cor-poration, Los Angeles, California, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with International Union, United Automobile,Aerospace and Agricultural Implement Workers of America, UAW-AFL-CIO, asthe exclusive bargaining representative of its employees in the bargaining unitdescribed in section III, above, with respect to the performance of any nonsupervisoryproduction or maintenance functions or work by any individuals, including super-visors, in the Company's Los Angeles plant.(b) In any like or related manner interfering with, restraining, or coercingemployees 'in the exercise of their right to self-organization, to form, join, or assistany labor organization, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized in Section8(a)(3) of the Act._2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a)Upon request, bargain collectively with International Union, United Auto-mobile, Aerospace and Agricultural Implement Workers of America, UAW-AFL-CIO, as the exclusive representatives of the employees in the said bargaining unit,described above, with respect to rates of pay, wages, hours of employment, or otherterms and conditions of employment, and, if an agreement is reached, embody it in asigned contract. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its plant and place of business in Los Angeles, California, copies ofthe attached notice marked "Appendix A."Copies of said notice, to be furnishedby the Regional Director for Region 21, shall, after being signed by a duly authorizedrepresentative of the Company, be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are 'customarily posted.Reasonablesteps shall be taken by the said Company to insure that said notices are not altered,defaced, or covered by any other material.19(c)Notify the said Regional Director, in writing, within 20 days from the receiptof this Decision, what steps the Respondent has taken to comply therewith.20It is further recommended that so much of the complaint be dismissed as allegesthat the Company violated the Act by refusing, and continuing to refuse, to reinstatethe 14 individuals named in the said complaint as alleged discriminatees.10 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the additional event that the Board's order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."20In the event that this Recommended Order is adopted by the Board, paragraph 2(c)thereof shall be modified to read "Notify the said Region Director, in writing, within 10days from the date of this Order, what steps the Respondent has taken to complytherewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that-WE WILL NOT refuse to bargain collectively with International Union, UnitedAutomobile,Aerospace and Agricultural ImplementWorkers of America,UAW-AFL-CIO, as the exclusive representative of all the employees in thebargaining unit described below, with respect to the performance of any non-supervisory production or maintenance functions or work by any individuals,including supervisors, in our plant.The bargaining unit consists of all produc-tion and maintenance employees at our plant in Los Angeles, California, includ-ing shipping and receiving employees, material handlers and control employees,countermen, timekeepers, servicemen, repairmen, and leadmen, but excludingalloffice clerical employees, engineering employees, watchmen, guards, andsupervisors as defined in the said Act.WE WILL NOT in any like manner interfere with, restrain, or coerce employeesin the exercise of their right to self-organization, to form, join, or assist anylabor organization, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or all such activ-ities,except to the extent that such right may be affected by an agreementrequiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the said Act.WE WILL, upon request, bargain collectively with International Union, UnitedAutomobile, Aerospace and Agricultural Implement Workers of America, UAW-AFL-CIO, as the exclusive representative of the bargaining unit described abovewith respect to rates of pay, wages, hours of employment, or any other termsand conditionsof employment, and, if an agreement is reached, embody it in asignedcontract.CROWN COACH CORPORATION,.Employer,Dated------------------- By--------------------------------------___-_(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 849South Broadway, Los Angeles, California, Telephone No. 688-5204.